Wade, C. J.
1. The credibility of witnesses is for the jury, who may believe them notwithstanding testimony offered for the purpose of impeachment.
2. Though the charge of the court, to the effect that if a witness has been successfully impeached the jury would not be authorized to believe his testimony, unless it appeared to their satisfaction “that the character of the witness had been restored by the witnesses testifying as to the good character, or other eireumstances vn the case,” did not expressly confine the consideration of the jury to such “other circumstances” as might corroborate the. testimony of the witness on some material point, yet when this excerpt is considered in connection with the entire charge and in the light of the evidence adduced at the.trial, the jury could not have been misled thereby; and there is *180no such merit in the only special ground of the motion for a new trial as will require a reversal. The evidence authorized the verdict.
Decided June 13, 1917.
Accusation, of sale of liquor; from city court of Carrollton-— Judge Beall. March 5, 1917.
Smith & Spradlin, for plaintiff in error.
Willis Smith, solicitor, contra.

Judgment affirmed.


George and Luke, JJ., concur.